B. E. SAEEOLD, J.
As the land will probably be sold on terms of credit, payable in installments, the security may be sufficient. The estate is so nearly administered and distributed that the risk is much abated. In Moore v. Wallis, 18 Ala. 458, it was held that the liability incurred *388by the surety on a guardian’s bond is not discharged by his death, although the default occurred afterwards. There is therefore the security of this estate, and it is not probable that the administrator will receive more of the purchase-money of the land, before he can be made to account for it, than there is protection for. On the presumption in favor of the judgment of the probate court in matters of fact, we sustain this decree.
The decree is affirmed.